         Case 4:20-cv-00756-LPR Document 5 Filed 03/29/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

STEVEN DUNNAM                                                           PLAINTIFF


v.                         No: 4:20-cv-00756-LPR-PSH


BILL GILKY                                                            DEFENDANT


             PROPOSED FINDINGS AND RECOMMENDATION

                                 INSTRUCTIONS

      The following Recommendation has been sent to United States District Judge

Lee P. Rudofsky. You may file written objections to all or part of this

Recommendation. If you do so, those objections must: (1) specifically explain the

factual and/or legal basis for your objection; and (2) be received by the Clerk of this

Court within fourteen (14) days of this Recommendation. By not objecting, you

may waive the right to appeal questions of fact.

                                  DISPOSITION

      On May 26, 2020, plaintiff Steven Dunnam filed a pro se complaint pursuant

to 42 U.S.C. § 1983 which was signed by another individual, Coree McGaugh (Doc.

No. 1). In the Court’s initial order for pro se prisoner plaintiffs, Dunnam was

instructed to file a signed complaint as well as an application to proceed in forma

pauperis (“IFP”) or pay the full filing and administrative fees (Doc. No. 2). Dunnam
         Case 4:20-cv-00756-LPR Document 5 Filed 03/29/21 Page 2 of 2




was also notified that he must comply with Local Rule 5.5(c)(2), which provides that

if any communication from the Court is not responded to within thirty days, the case

may be dismissed without prejudice. On June 26, 2020, Dunnam filed an IFP

application, which the Court granted. See Doc. No. 4. The Court once again notified

Dunnam that he must filed a signed complaint describing how his constitutional

rights were violated in order to proceed with this case. Id. Dunnam was cautioned

that failure to comply with the Court’s order within that time would result in the

recommended dismissal of his case, without prejudice, pursuant to Local Rule

5.5(c)(2). Id.

      More than 30 days have passed, and Dunnam has not complied or otherwise

responded to the Court’s order directing him to file a signed complaint.

Accordingly, the Court finds that this action should be dismissed without prejudice

for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have

inherent power to dismiss sua sponte a case for failure to prosecute, and exercise of

that power is reviewed for abuse of discretion).

      It is therefore recommended that Dunnam’s complaint (Doc. No. 1) be

dismissed without prejudice.

      DATED this 29th day of March, 2021.


                                       UNITED STATES MAGISTRATE JUDGE
